       Case 1:21-cr-00118-RCL Document 59-1 Filed 03/29/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
      v.                                   ) Case No. 1:21-CR-118 (RCL)
                                           )
ERIC MUNCHEL and                           )
LISA MARIE EISENHART,                     )
                                           )
            Defendants.                    )
__________________________________________)

          ORDER ORDERING PRETRIAL RELEASE OF DEFENDANTS
            ON BOND PURSUANT TO CONDITIONS OF RELEASE

        Following the United States’ Withdrawal of Motion for Detention and Motion to

Release the Defendants on Bond Under Conditions Previously Set by U.S. Magistrate

Judge and Additional Conditions of Release requesting that these Defendants be released

on bond under the pretrial conditions (including special conditions) established for each

Defendant by U.S. Magistrate Judge Jeffrey S. Frensley of the U.S. District Court for the

Middle District of Tennessee and additional conditions, it is hereby

        ORDERED the Defendants be released from custody forthwith, and it is further

        ORDERED that each Defendant shall report by telephone to the U.S. Pretrial

Services Office in the District assigned for their supervision within 24 hours of release,

and comply with all conditions as set forth in U.S. Magistrate Judge Frensley’s

previously-issued Orders including:

        Home detention and location monitoring;

       Submit to supervision by and report for supervision to the Pretrial Services office
        as directed, including calling pre-trial services once per week;

       No travel outside of continental United States. No travel except as approved by
        Pretrial Services. May not go to Washington, D.C. unless appearing for court,
       Case 1:21-cr-00118-RCL Document 59-1 Filed 03/29/21 Page 2 of 2




        meeting with Pretrial Services, or meeting with counsel;

       No contact with co-defendants, except through counsel or as otherwise authorized
        by Pretrial Services;

       Cannot possess firearm, destructive device, or other weapon;

       No excessive alcohol use;

       No use or possession of a narcotic drug or controlled substance;

       Submit to drug testing;

       Participate in inpatient or outpatient substance abuse therapy as directed;

       Report any contact with law enforcement; and

       Permit Pretrial Services to conduct home visit and confiscate plain view
        contraband; and it is further

   ORDERED that each Defendant shall also comply with the following additional

conditions of release:

       Defendants shall not access the Internet, including social media and email, except
        for use with their legal defense teams or as otherwise authorized by Pretrial
        Services;

       Defendants shall not use encrypted messaging applications unless approved by
        Pretrial Services;

       Defendants shall not have contact with any other persons involved in the January
        6 Capitol events after returning to the Districts where they will be supervised,
        except with their legal defense teams or as otherwise authorized by Pretrial
        Services; and

       The identity of the Defendants’ third party custodians shall be provided directly to
        Pretrial Services.

        This ___ day of March, 2021


                                              ____________________________________
                                              ROYCE C. LAMBERTH
                                              Senior United States District Judge
